DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-14, and 16-17 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/EP2019/052952 filed on 6 Feb. 2019, which claims benefit under 35 USC 119(a)-(d) to foreign application Nos. EP 18155420.5, EP 18155419.7, and EP 18199641.4 filed on 6 Feb. 2018, 6 Feb. 2028, and 10 Oct. 2018, respectively.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 23 Jul. 2020, 23 Jul. 2020, 18 Nov. 2021, and 20 Dec. 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 13-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. (WO 2013/107820 A1; published 25 Jul. 2013; see IDS filed on 23 Jul. 2020), in view of Low et al. (WO 2018/111989 A1; published 21 Jun. 2018; see attached 892) and Park et al. (Chem. Commun.; published 2014; see attached 892).

	Jansen et al. teach novel FAP inhibitors (see title).  Jansen et al. teach establishing design SAR data for N-acylated aminoacylpyrrolidine inhibitors of FAP was to identify 
    PNG
    media_image1.png
    155
    263
    media_image1.png
    Greyscale
 and example 30 
    PNG
    media_image2.png
    188
    323
    media_image2.png
    Greyscale
 having FAP IC50 values/selectivites of 0.0085±0.0009µM/970 and 0.059±0.008 µM /34, respectively (see pg. 84).  The former reads on a compound of instant formula (I) 
    PNG
    media_image3.png
    134
    375
    media_image3.png
    Greyscale
 wherein 
    PNG
    media_image4.png
    67
    95
    media_image4.png
    Greyscale
 =  
    PNG
    media_image5.png
    102
    118
    media_image5.png
    Greyscale
 (10-membered N-containing aromatic wherein there are two ring atoms 5=R6=H, and R7=MeO- (
    PNG
    media_image6.png
    64
    163
    media_image6.png
    Greyscale
; A=O; E=C1 alkyl; R8=D=B=absent); Q=R=U=absent; V=CO; W=NR4, R4=H; Y=CH2; Z=CO; R1=R2=F; and R3=CN.
	Jansen et al. do not teach a compound of instant formula (I) wherein B is a non-aromatic heterocycle such as 
    PNG
    media_image7.png
    69
    127
    media_image7.png
    Greyscale
 and R8 is a radioactive moiety, contrast agent, or dye.  Jansen et al. do not teach treating a disease characterized by overexpression of FAP in an animal or human subject.  Jansen et al. do not teach diagnosis of a disease characterized by overexpression of FAP in an animal or human subject.
	Low et al. teach fibroblast activation protein (FAP)-targeted imaging and therapy (see title).  Low et al. teach conjugates and methods for imaging cancer associated fibroblasts (CAFs) in the tumor microenvironment of a patient (see [0002]).  Low et al. teach a conjugate having the structure B-L-X wherein B comprises a FAP inhibitor; L comprises a bivalent linker; and X comprises a NIR dye, a radioactive imaging agent, or a therapeutic agent (see [00159], [00194]-[00197).  Low et al. teach in vivo imaging methods according to the present teachings include (a) administering to the patient a conjugate in accordance with the present teachings that is suitable for imaging to provide the conjugate bound to cells expressing a FAP protein; and (b) visualizing the conjugate bound to cells expressing FAP protein by irradiation with light (see [00199]). Low et al. teach animal and human subjects (see [00220]).  Low et al. teach radioactive metal isotopes selected from 111In, etc (see claim 49).  Low et al. teach treating cancer in a patient comprising administering to the subject an effective amount of a conjugate therein (see claim 54).  
	Park et al. teach the impact of molecular charge on GLUT-specific cellular uptake of glucose bioprobes and in vivo application of the glucose bioprobe, GB2-Cy3 (see title).  Park et 
    PNG
    media_image8.png
    168
    366
    media_image8.png
    Greyscale
 (see pg. 9252). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Jansen et al. (example 28 and composition thereof comprising a pharmaceutically acceptable carrier) by incorporating at the -OMe functionality an N-alkyl-piperazinyl linker attached to a fluorophore (such as a cyanine), contrast agent or radioactive moiety (such as chelated 111In) wherein the alkyl is ethyl or homolog thereof as taught by Low et al. and Park et al. because it would advantageously enable imaging cancer associated fibroblasts in the tumor microenvironment of a patient.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Jansen et al. by further treating a disease characterized by overexpression of FAP in an animal or human subject by further administering a therapeutically effective amount of the conjugate made obvious by Jansen et al., Low et al. and Park et al. because it would advantageously enable therapeutically treating cancer cells and/or CAFs in a patient.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Jansen et al. by further .

Claims 1-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. (WO 2013/107820 A1; published 25 Jul. 2013; see IDS filed on 23 Jul. 2020), in view of Low et al. (WO 2018/111989 A1; published 21 Jun. 2018; see attached 892) and Park et al. (Chem. Commun.; published 2014; see attached 892), in further view of Dalko et al. (WO 2011/158189 A1; published 22 Dec. 2011; see IDS filed on 23 Jul. 2020).

	Jansen et al. teach as discussed above.
	Jansen et al. do not further teach a DOTA chelating agent or a paramagnetic metal.
	Low et al. teach as discussed above.
	Park et al. teach as discussed above.
	Dalko et al. teach X-ray and gamma-photon activatable organic compounds, their preparation and their uses (see title).  Dalko et al. teach that derivatives of gadolinium complex are already used as MRI contast agents for medical diagnostics, the magnetic properties of Gd(III) allowing visualization of functional changes in the body (see pg. 3).  Dalko et al. disclose chelating agents such as DOTA and DTPA (see pg. 3).  Dalko et al. disclose the DOTA-Gd3+ complex 
    PNG
    media_image9.png
    528
    594
    media_image9.png
    Greyscale
.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN R. DONOHUE/
Examiner, Art Unit 1618

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618